Order granting defendant’s motion for summary judgment, and judgment entered pursuant thereto dismissing the complaint, in an action for damages for breach .of a contract of employment, on the ground that the issues presented therein are res judicata, reversed on the law, without costs, and the motion denied, without costs. The issue of whether Bleendes was rightfully or wrongfully discharged *860by the defendant was not material to the controversy in the prior litigation between the parties. In any event the seeming basis for such a claim has been removed by the reversal of certain findings and the disapproval of certain conclusions of law in Bleendes v. Fellerman (ante, p. 223), decided herewith. Lazansky, P. J., Carswell, Johnston, Taylor and Close, JJ., concur.